Case 2:20-cv-00120-JNP-DBP Document 48 Filed 06/08/21 PageID.1456 Page 1 of 3
                                                                                     FILED
                                                                              2021 JUN 8 AM 11:38
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


  FRANCISCO RODRIGUEZ, individually
  and on behalf of others similarly situated,       MEMORANDUM DECISION AND ORDER
                                                    ON PLAINTIFF’S CLASS NOTIFICATION
        Plaintiff,                                  PROPOSAL

  v.
                                                    Case No. 2:20-cv-00120-JNP-DBP
  CASCADE COLLECTIONS LLC,
                                                    District Judge Jill N. Parrish
        Defendant.



        Plaintiff and class representative Francisco Rodriguez submitted a proposal for notifying

 the class members of this lawsuit and for giving them an opportunity to opt out of the class action.

 ECF No. 43. Rodriguez proposes to hire a third-party administrator to mail notices to the class

 members. He also requests that the court order the defendant, Cascade Collections, LLC, to pay

 the cost of mailing the notices. Cascade made two objections to Rodriguez’s proposal.

        First, Cascade argues that the proposal is inadequate because the proposed class notices do

 not ask the class members whether they had incurred a consumer debt or a business debt from

 Astor Brothers & Co. The court overrules this objection. The court agrees with Rodriguez that if

 he prevails in the lawsuit, a second notice can be sent to determine whether individual class

 members incurred a consumer debt and are eligible to participate in any recovery. Accordingly,

 the court approves the form of the proposed class notice.

        Second, Cascade argues that Rodriguez should pay the $581 charge for the third-party

 administrator to mail the notices. The court agrees.
Case 2:20-cv-00120-JNP-DBP Document 48 Filed 06/08/21 PageID.1457 Page 2 of 3




        Generally, the class representative is responsible for providing and paying for the class

 notice because “it is he who seeks to maintain the suit as a class action and to represent other

 members of his class.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 356 (1978); accord S.

 Ute Indian Tribe v. Amoco Prod. Co., 2 F.3d 1023, 1029 (10th Cir. 1993) (“A class action plaintiff

 is ordinarily expected to bear the cost of notice to the class.”). “In some instances, however, the

 defendant may be able to perform a necessary task [for providing the class notice] with less

 difficulty or expense than could the representative plaintiff. In such cases, . . . the district court

 properly may exercise its discretion under Rule 23(d) to order the defendant to perform the task in

 question.” Oppenheimer Fund, 437 U.S. at 356. For example, where a defendant sends a monthly

 mailer to all class members, a district court may order the defendant to include the class notification

 as a “stuffer” in the monthly mailing. Kansas Hosp. Ass’n v. Whiteman, 167 F.R.D. 144, 146 (D.

 Kan. 1996). If a district court orders a defendant to perform a task related to class notification, the

 court must then decide whether the class representative should reimburse the defendant for

 expenses that it may incur, or whether the defendant should bear the costs associated with the task.

 Oppenheimer Fund, 437 U.S. at 358; S. Ute Indian Tribe, 2 F.3d at 1029.

        Here, however, Rodriguez does not ask the court to order Cascade to perform a task

 associated with providing the class notice. The only task required of Cascade would be to cut a

 check to the third-party administrator, which would then mail out the notice. Where a third-party

 provides the class notification service, the class representative must pay the cost of providing the

 notice. See Oppenheimer Fund, 437 U.S. at 359–60 (where the class representative and the

 defendant agreed that a third party had to be hired to scour the defendant’s records stored on

 computer tapes to find the names and addresses of class members, the class representative must



                                                   2
Case 2:20-cv-00120-JNP-DBP Document 48 Filed 06/08/21 PageID.1458 Page 3 of 3




 pay the third party’s fee). Accordingly, the court finds that there is no reason to deviate from the

 general rule that the class representative must both provide the class notification and pay for it.

                                  CONCLUSION AND ORDER

        The court ORDERS as follows:

        1. The court approves the class representative’s proposal for class notification and class

            administration.

        2. The court orders the class representative to pay the third-party administrator’s fee for

            providing the class notification.



                DATED June 8, 2021.

                                                BY THE COURT



                                                ______________________________
                                                Jill N. Parrish
                                                United States District Court Judge




                                                   3
